Title: The American Commissioners to Boux, 3 January 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Boux, ——


Sir
Paris 3d. Jany. 1778
We have wrote Capt. Nicholson who will procure you a Passage to America and we hope it may be such a one as will be agreable. Inclosed you have a Letter for the Hon’ble the Marine Board which you will send to them and attend their future Orders. Capt. Nicholson will give you notice where to meet him, or the Ship in which you can have a passage. We are wishing you much Success Sir. Yours &c.
Lt. Boux
